                   Case 1:21-cr-00061-LJL Document 15
                                                   16 Filed 03/11/21 Page 1 of 1


                                                             U.S. Department of Justice

                                                             United States Attorney
                                                             Southern District of New York
                                                             The Silvio J. Mollo Building
                                                             One Saint Andrew’s Plaza
                                                             New York, New York 10007


                                                             March 11, 2021

        BY ECF

        The Honorable Lewis J. Liman
        United States District Judge
        Southern District of New York
        500 Pearl Street
        New York, New York 10007

                Re:    United States v. Lamont Wright, 21 Cr. 61 (LJL)

        Dear Judge Liman:

                 The Government respectfully writes, with the consent of the defense, to request that the
        March 17, 2021 conference in this action be adjourned for approximately 60 days. The
        government has been informed that the defendant will likely be moved to a different detention
        facility in the coming days. This imminent transfer will likely pose difficulties in arranging the
        defendant’s remote appearance on the scheduled conference date of March 17, 2021. Accordingly,
        the Government respectfully proposes adjourning the conference for 60 days.

               If the Court grants the adjournment, the Government requests that Speedy Trial time be
        excluded until the next conference date in order for the parties to review discovery and to discuss
        a potential pretrial resolution to the case.
REQUEST GRANTED.
The Status Conference previously set for March 17 is           Respectfully submitted,
rescheduled to May 20, 2021 at 12:00PM. Parties are
directed to dial into the Court's teleconference line at
888-251-2909 and use access code 2123101. The Court            AUDREY STRAUSS
excludes time from March 17, 2021 until May 20, 2021           United States Attorney for the
pursuant to the Speedy Trial Act, 18 U.S.C. 3161(h)(7)(A),     Southern District of New York
upon a finding that the interest of justice outweighs the
interest of the public and the defendant in a speedy trial, in
that the time between now and May 20 can be used by the By:
parties to continue reviewing discovery and to discuss a       Alexander Li
potential pretrial resolution to the case.                     Assistant United States Attorney
                   3/11/2021                                   (212) 637-2265


        cc:     Robert Baum, Esq. (by ECF)
